DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
For cases filed on/after 9/16/2012, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request, a POA that gives power to the attorney who is signing the TD, along with another copy of the TD is needed, unless a TD is filed that is signed by the applicant. Resubmit TD, no fee is required.

Response to Arguments
Applicant’s arguments, see the remarks filed 09/28/2020, with respect to the rejection of claims 4-6 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,282,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of the instant invention
Claim 1 of U.S. Patent No. 10,282,210 B2
A method of motion information derivation for blocks of a picture, the method comprising:

receiving input data associated with a current block;



deriving a plurality of affine parameter motion vectors based on spatial and temporal neighboring blocks of the current block;



adding the plurality of affine parameter motion vectors into a Merge candidate list with a predetermined order as an affine merge candidate;









if the affine merge candidate is selected, wherein the motion-model function is represented by F(x,y) = a×x + b×y + e, and wherein (x,y) is the current sub-block location and a, b and e are affine model parameters associated with the affine motion-model function and are determined based on the plurality of affine parameter motion vectors; and 






encoding or decoding the current sub-block using the derived sub-block motion vector for the current sub-block.


receiving input data associated with a current block; 





deriving a Merge candidate list based on spatial and temporal neighboring blocks of the current block; 
deriving a plurality of affine parameter motion vectors; 

adding the plurality of affine parameter motion vectors into a predetermined position of the Merge candidate list; (It appears the difference between the instant application and the patent is naming this addition an “affine merge candidate” as the same action of “adding the plurality of affine parameter motion vectors into a predetermined position of the Merge candidate list” is used.)

determining a current sub-block located at a current sub-block location within the current block; 
Adding the condition of “if the affine merge candidate is selected” would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, in order to decide between a plurality of operating modes)

encoding or decoding the current sub-block using the derived sub-block motion vector for the current sub-block.


Claim 17 of the instant invention
Claim 17 of U.S. Patent No. 10,282,210 B2


receive input data associated with a current block;





derive a plurality of affine parameter motion vectors based on spatial and temporal neighboring blocks of the current block;



add the plurality of affine parameter motion vectors into a Merge candidate list with a predetermined order as an affine merge candidate;






determine a current sub-block located at a current sub-block location within the current block; 

calculate a derived sub-block motion vector for the current sub-block based on an affine motion-model function depending on the current sub-block location if the affine merge candidate is selected, wherein the motion-model function is represented by F(x,y) = a×x + b×y + e, and wherein (x,y) is the current sub-block location and a, b and e are affine model parameters associated with the affine motion-model function and are determined based on the plurality of affine parameter motion vectors; and 






encode or decode the current sub-block using the derived sub-block motion vector for the current sub-block.


receive input data associated with a current block; 

determine a current sub-block located at a current sub-block location within the current block; 

derive a Merge candidate list based on spatial and temporal neighboring blocks of the current block; 
derive a plurality of affine parameter motion vectors; 

add the plurality of affine parameter motion vectors into a predetermined position of the Merge candidate list; (It appears the difference between the instant application and the patent is naming this addition an “affine merge candidate” as the same action of “adding the plurality of affine parameter motion vectors into a predetermined position of the Merge candidate list” is used.)





calculate a derived sub-block motion vector for the current sub-block based on a an affine motion-model function depending on the current sub-block location, wherein the motion-model function is represented by F(x,y) = a×x + b×y + e, and wherein (x,y) is the current sub-block location and a, b and e are affine model parameters associated with the affine motion-model function and are determined based on the plurality of affine parameter motion vectors; and (Adding the condition of “if the affine merge candidate is selected” would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, in order to decide between a plurality of operating modes)

encode or decode the current sub-block using the derived sub-block motion vector for the current sub-block.


Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
Claims 2-16 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.